Citation Nr: 1403839	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-15 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a lumbar back disability, to include as secondary to service-connected bilateral knee disability.

3.  Entitlement to a rating in excess of 10 percent for right knee (chondromalacia) disability prior to March 18, 2013.

4.  Entitlement to an effective date prior to February 1, 2008 for the grant of additional compensation benefits for the Veteran's dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 1988; and from November 1991 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 determination, and an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board notes that the Veteran's file is now under the jurisdiction of the Roanoke, Virginia RO.

A review of the Virtual VA claims processing system does not reveal any documents, other than the August 2013 hearing transcript, pertinent to the present appeal.

Relevant to the Veteran's right knee disability, the Board notes that the Veteran is currently in receipt of a temporary total rating due to surgery (knee replacement) effective from March 18, 2013 until April 30, 2014.  The RO has assigned a 30 percent rating effective from May 1, 2014.  At the videoconference hearing, the Veteran was satisfied with the 30 percent rating that will be assigned.  See page 17 of the hearing transcript.  As such, the Veteran's right knee disability has been characterized as such on the title page.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2013 RO (Videoconference) hearing.  As noted, a hearing transcript has been associated with the Veteran's electronic claims file.

The issues of service connection for a lumbar spine and bilateral hip disability, as well as an earlier effective date for dependents' benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

Prior to March 18, 2013, the Veteran's chondromalacia of the right knee was manifested by essentially full but painful motion even with consideration of functional impairment, and patella subluxation/instability which was not more than mild in degree; there was no meniscal injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chondromalacia of the right knee under Diagnostic Code (DC) 5014 are not met prior to March 18, 2013, but the criteria for a separate 10 percent rating for slight subluxation under DC 5257 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, DCs 5014 - 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Prior to initial adjudication of the Veteran's claims, a letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  As the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claim.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and various private treatment records are in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The record indicates that the Veteran participated in VA Joint examinations, the results of which have been included in the claims file for review.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the VA examination findings have been supplemented by findings in the clinical setting.

Additionally, in August 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2013 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the symptomatology experienced by the Veteran during the entire appeal period as well as the available treatment records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided on appeal.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II. Pertinent Laws and Regulations

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his October 2007 claim for increase.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of joint disability reside in reductions of normal excursion of movements in different planes.  Also for consideration are more or less than normal movement, weakened movement, excess fatigability, incoordination, painful motion, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limited of motion, a higher rating may be warranted when there is functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, although pain may be a cause or manifestation of functional loss, limited motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at 5 (quoting 38 C.F.R. § 4.40). 

VA must determine the overall functional impairment of joint disability due to the factors listed above.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion with joint or periarticular pathology is productive of disability, and actually painful, unstable, or malaligned joints, due to healed injury, warrant at least the minimum compensable rating.  38 C.F.R. § 4.59.

At the outset, the Veteran has had 3 separate surgeries on his right knee during the pendency of this appeal, the last being a total knee replacement, for which he currently is receiving a temporary total rating until April 30, 2014.  With the exception of the most recent surgery, the RO has assigned a 10 percent rating after the Veteran's convalescent period.

Historically, the Veteran received inservice treatment for patellofemoral syndrome of the right knee.  His initial VA examination in August 1994 VA examination resulted in a diagnosis of chondromalacia of the right knee with physical findings significant for crepitation and flexion to 130 degrees.  

An October 1994 RO rating decision granted service connection for right knee chondromalacia, and assigned an initial 10 percent rating under DC 5099-5014.  See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

In pertinent part, the Veteran filed his increased rating claim in October 2007.  A September 2006 private medical record noted his right knee complaints of medial and lateral joint line pain, low grade effusion and having a fair amount of discomfort negotiating stairs.  An magnetic resonance imaging (MRI) scan that same month was interpreted as showing mild joint effusion; grade 2 chondromalacia; a small, full thickness articular cartilage lesion on the central weight-bearing surface of the medial femoral condyle; and suspected minimal inner edge tearing in the posterior horn of the medial meniscus.  The anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament and lateral collateral ligament complex were intact.

A March 2007 private treatment record documents the Veteran's complaints of right knee pain after a falling injury.  Physical examination revealed mild swelling in the knee with a range of motion noted from 0 to 120 degrees of flexion.  An x-ray examination was described as showing high-grade osteoarthritis with loss of medial joint space.  He underwent a right knee injection.  In December 2007, he was prescribed Vicodin after an instance of falling on his right knee.

On December 2007 examination on behalf of VA, the Veteran reported right knee stiffness, give-way, lack of endurance, and fatigability.  He indicated that his right knee pain was relieved by rest.  He further indicated that, with each left knee surgery, his right knee became more weak and unstable.  Physical examination of the right knee revealed weakness and tenderness; crepitus; range of motion 0 to 100 degrees with pain occurring at 100 degrees; extension to 0 with pain; after repetitive motions pain was the major functional impact with fatigue and lack of endurance.  The Veteran walked with an abnormal gait placing more weight on his right knee than the left.  There was no noted right knee weakness; incoordination, or additional degrees of limitation above the ranges of motion conducted.  M & L collaterals stability, A & P cruciate stability, and M & L meniscus tests were all negative.

Thereafter, the Veteran's private medical records reflect that he underwent additional MRI examination of the right knee in January 2008, which was interpreted as showing high-grade chondrosis involving the medial compartment and patellofemoral compartment, as well as interval development of mild apical irregularity of the posterior horn medial meniscus compatible with fraying or tear.

In a statement received in January 2008, the Veteran described experiencing daily right knee pain with additional symptoms of locking and swelling.  He described being able to walk or stand for 30 minute increments before the onset of significant pain.  He was experiencing sleep difficulty due to discomfort.

On February 1, 2008, the Veteran underwent arthroscopy to rule out a right knee meniscal tear.  The operative findings revealed Outerbridge IV osteochondral damage to the medial compartment and the patellofemoral joint as well as chronic proliferative synovitis requiring a global synovectomy and chondroplasty of the patella.  However, the meniscus was intact with no frank tear.

An April 2009 private medical record described the Veteran has having end-stage osteoarthritis of the right knee.

On May 2010 VA examination in reference to the left knee, physical examination of the right knee revealed edema and effusion; there were no signs of instability, abnormal movement, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion revealed 0 - 90 degrees.  The examiner noted that the Veteran's right knee range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was noted that the Veteran was unable to perform stability tests due to recent right knee surgery.

Private treatment records dated March 2012 and August 2012 document the Veteran's continued right knee complaints.  In April 2012, the Veteran underwent arthroscopic surgery which resulted in diagnoses of high-grade, tricompartmental osteoarthritis of the right knee, and chronic proliferative synovitis requiring global synovectomy as well as chondroplasty of the patella.

In a statement received in May 2012, the Veteran requested a 20 percent rating for his right knee.  In a July 2012 statement, the Veteran reported that his right knee pain had increased and his mobility decreased due to constant catching and grinding of the right knee.

In March 2013, the Veteran underwent a total right knee arthroplasty.

During the August 2013 videoconference hearing, the Veteran testified that he experienced, prior to surgery, right knee instability where he would actually fall over about two to three times per month.  He indicated that even a little pivot would cause him to fall.  He stated that he tried to wear a brace, but was finally told that wearing a brace would make it worse; in that his muscles around the knee would atrophy and would make it difficult for him to strengthen his knee.  See page 15-17 of the hearing transcript.

Prior to March 18, 2013, the Veteran's right knee disability has been rated as chondromalacia of the knee.  Under DC 5014, osteomalacia is rated as degenerative arthritis under DC 5003.

A disorder not listed in the rating schedule may be rated as if it were a closely related disease or injury, when (1) the functions affected, (1) the anatomical localization, and (3) symptoms are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) and Archer v. Principi, 3 Vet. App. 433 (1992).  The Board finds that the use of DC 5014, for rating chondromalacia, is appropriate because the functions affected, anatomical localization, and symptomatology are closely analogous.  

"Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992) and Rollings Brown, 8 Vet. App. 8, 11 (1995).  Chondromalacia patellae is abnormal softness of the cartilage of the kneecaps.  Clyburn v. West, 12 Vet. App. 296, 298 (1999).  Patellofemoral pain syndrome (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) is a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  68 Fed. Reg. 7018 (Feb. 11, 2003).  

DC 5003 provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence rate based on limited motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  

With respect to the first method, the appropriate DCs to rate limited motion of a knee are DC 5260, which provides for a minimum, 10 percent, compensable rating for flexion of a knee limited to 45 degrees; and DC 5261, which provides for a minimum, 10 percent, compensable rating for extension of a knee limited to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

DC 5256 provides that favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5256.

DC 5257 provides that a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

DC 5258 provides that a 20 percent evaluation, the highest and only rating available under that schedular provision, is assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

DC 5262 provides that malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a maximum 30 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5262.

DC 5263 provides that genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5263.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Taking into consideration both the Veteran's subjective complaints of increased symptomatology with use as corroborated in the clinical records, and the objective findings from the VA examinations, the Board concludes that the Veteran does have impairment of the knee due to painful motion so as to warrant the currently assigned 10 percent evaluation under DC 5014.  However, further compensation based upon limitation of motion is not warranted.  

The clinical findings during the appeal period have measured right knee range of motion as 0-120 degrees (March 2007), 0-100 degrees (December 2007), and 0-90 degrees (May 2010).  The Veteran has not described right knee motion limited to 45 degrees of flexion or 10 degrees of extension.  Thus, the criteria for a compensable rating under DCs 5261 or 5262 are not met or more closely approximated. 

The primary complaint of the Veteran, other than pain and functional impairment, concerns episodes of subluxation/give-way.  He has described several falling episodes per month.  The medical findings have not shown any meniscal injury upon arthroscopic examination, but have found end-stage osteoarthritis which eventually required a total knee replacement.  While the medical findings are not wholly reflective of subluxation and instability, the Board finds that the Veteran's description of subluxation episodes due to weakness occurring 2 to 3 times per month is credible and consistent with the evidentiary record.

Overall, the Board finds that a separate 10 percent rating is warranted for recurrent subluxation/instability of the patella which is no more than mild in degree.  The episodes of subluxation are relatively infrequent, and the overall clinical findings do not show significant instability or subluxation on examination.  Additionally, the MRI examinations have described all ligaments as intact.  Thus, the Board finds that the extent of subluxation/instability of the patella - in light of the benign clinical findings - does not meet, or more closely approximate, the criteria for "moderate" subluxation/instability.  To the extent the Veteran describes otherwise, the Board places greater probative weight on the examiner conclusions regarding actual clinical stability as these examiners have greater expertise and training than the Veteran and his witnesses in evaluating orthopedic disorders.

The Board finds that the Veteran has demonstrated active motion of the right knee, and that there is no credible lay or medical evidence of ankylosis.  As such, the criteria of DC 5260 do not apply.

The Board next considers application of DCs 5258 and 5259 - which are based on meniscal injury.  Notably, the Veteran's MRI examinations during the appeal period have been interpreted as showing possible meniscal tear or fraying.  However, subsequent arthroscopic surgeries have determined that there were no meniscal tears or dislocated cartilage.  Thus, the criteria of DCs 5258 and 5259 do not apply.

Additionally, there is no history or x-ray evidence of malunion of the tibia or fibula.  Thus, the criteria of DC 5262 do not apply.  

The Veteran does not manifest a genu recurvatum deformity.  Thus, the criteria of DC 5263 do not apply.  Notably, the Veteran does manifest similar symptoms which have been used to directly support a 10 percent rating under DC 5257.  Thus, a rating by analogy would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

Thus, the current rating contemplates painful but noncompensable motion loss rated as 10 percent under DC 5014, and slight recurrent subluxation rated as 10 percent under DC 5257.  The Board finds no further impairment which warrants a higher evaluation even when considering functional impairment under 38 C.F.R. § 4.40 and 4.45.

The Veteran has described functional impairment on use which includes pain on use and episodes of subluxation.  There are also lay witness statements describing his limitations.  For example, a statement from his work supervisor describes his difficulty climbing ladders, negotiating stairwells and standing for prolonged periods of time - particularly in cold weather.  One friend describes witnessing the Veteran limping and having knee pain, and declining a dinner invitation due to painful knee inflammation which made it hard for him to maneuver even a short distance.  He was also observed to have difficulty climbing stairs.  

Additionally, the Veteran's spouse described him experiencing immeasurable pain after walking for about an hour, and being unable to perform activities such as walking and biking with the family.  He limited his use of stairs, and had become more reliant on others to perform tasks.  He could not perform activities requiring bending, stooping, or standing upright for prolonged periods of time.  Furthermore, his constant pain had been affecting his personality as well as family and marital relations.

VA examiners found that repetitive testing caused additional pain as well as fatigue and weakness, but no additional incoordination or decreased motion.  VA examiners specifically found no additional limitation of motion on repetitive testing.

Overall, the Board finds that the separate 10 percent ratings assigned under DC 5014 and DC 5257 contemplate all aspects of functional impairment on use, and that further compensation is not warranted due to functional impairment on use.  Notably, the Veteran's symptoms of weakness are captured with the 10 percent rating assigned for mild patellar subluxation or weakness under DC 5257 despite negative clinical findings.

In making its determinations in this case, the Board has carefully considered the contentions of the Veteran and his witnesses with respect to the nature of his service-connected disability and notes that these statements are competent to describe certain symptoms and limitations associated with the disability.  These contentions have been relied upon, in part, to assign a separate rating for the undocumented description of subluxation/give-way episodes.  Notably, the 20 percent rating assigned by the Board is the rating requested by the Veteran in his May 2012 statement.

However, to the extent that this evidence is directed towards supporting a higher rating still prior to March 18, 2013, the Board places greater probative weight to the findings of the private and VA physicians who have greater expertise and training than the Veteran in evaluating the extent of his orthopedic impairment.

In reaching the aforementioned determinations, the Board has considered the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), "when it is not possible to separate the effects of the [service-connected condition and [a] non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  As applied in this case, the Board has attributed all potentially service-connected symptoms to the right knee.  

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disorder; however, the Board finds that with the exception of the temporary total ratings assigned after surgery, his subjective complaints and clinical findings have generally described a progressive worsening of symptoms.  However, with respect to the criteria for rating knee disabilities, the Veteran has at no time met the criteria for ratings greater than those assigned.  Therefore, assigning staged ratings for such disability is not warranted.  In sum, the Board finds that a rating greater than 10 percent is not warranted under DC 5014, but that a separate 10 percent rating under DC 5257 is warranted prior to March 18, 2013.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Finally, the Board again observes that, at the Board hearing, the Veteran specifically voiced satisfaction with his proposed 30 percent rating following his most recent convalescence period.  He candidly testified that his right knee symptoms were remarkably improved, and did not manifest "severe weakness."  Thus, the Board deems any claim of entitlement to a rating greater than 30 percent following the cessation of his convalescence period as withdrawn.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that a claimant can choose to limit his/her appeal to a less than the maximum rating). 

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The rating criteria for the right knee disorder contemplate the impairment from that disability, i.e., interference with function and this is encompassed in the award of the 10 percent rating and subluxation which is contemplated in a separate 10 percent rating.  The governing rating criteria encompass a wide range of signs and symptoms and the service-connected disorder require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  There are no additional symptoms of disability that are not addressed by the rating schedule or considered in this decision.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee disability.  Thus, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Relevant to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Board notes that with the exception of his convalescent periods following surgery, the Veteran has remained employed on a full-time basis as a Navy Contractor.  Thus, the evidence does not raise an implied or informal claim for a TDIU rating.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability.").  In sum, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

A rating in excess of 10 percent for chondromalacia of the right knee under DC 5014 is denied prior to March 18, 2013, but a separate 10 percent rating for slight subluxation under DC 5257 prior to March 18, 2013 is granted.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the outset, the Board notes that the Veteran has raised a claim of service connection for arthritis of both hips.  However, he has also acknowledged that the source of his hip pain may be attributable to a diagnosis of advanced sacroiliitis which - for VA purposes - is considered a disability of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5236.  Another issue on appeal is service connection for lumbar spine disability.  Thus, the bilateral hip and lumbar spine disability issues are closely intertwined.

Relevant to his claim for service connection for lumbar spine disability, the Veteran was afforded a VA medical examination in May 2011 so as to address whether such disorder was secondary to his service-connected bilateral knee disability.  Following evaluation of the Veteran and review of his claims folder, the examiner opined that the intervertebral disc syndrome of the lumbar spine was not related to the service-connected knee condition because there is no evidence of arthritis in the lumbar spine.  In short, the examiner's stated rationale reflects that lumbar spine disability was not caused by the Veteran's service-connected knee disability.  

The Board notes, however, the examiner did not address the issue of whether such service-connected disabilities aggravated the Veteran's lumbar spine disability pursuant to Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See also 38 C.F.R. § 3.310(b).  The Board finds the opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Additionally, the Veteran has argued that his bilateral hip/sacroiliitis/lumbar spine disability first manifested in service as hip pain following a fall.  See Veteran's written statement received August 2011; STR dated May 1993.  Thus, the Veteran has raised a direct service connection theory which must be considered on appeal.  Bingham v. Principi, 18 Vet. App. 470, 474 (2004).  On remand, the VA examiner must address this theory of causation.

Relevant to the Veteran's earlier effective date claim, the Veteran indicated in his April 2008 notice of disagreement that when he filled out his claim with the help of a VA counselor in 2003, he supplied the counselor with the information that his wife and children lived with him during such time.  The RO requested and obtained the Veteran's Vocational Rehabilitation folder.  In the May 2009 Statement of the Case (SOC) relative to this issue, the RO lists as evidence a review of the Veteran's Vocational Rehabilitation file.  The Board notes however that such file has not been associated with the Veteran's claims file.  Such file needs to be obtained and associated with the claims file in order for the Board to properly adjudicate this issue.

Finally, on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his lumbar spine.  Thereafter, any identified records, to include those from the VAMC Hampton facility dated from May 2013 to the present, should be obtained for consideration in his appeal.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify all healthcare providers who treated him for his lumbar spine disability.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from the VAMC Hampton facility dated from May 2013 to the present.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder the Veteran's Vocational Rehabilitation file.

3.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral hip/sacroiliac/lumbar spine disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  After a review of the Veteran the examiner must provide an opinion on the following questions:

	a) identify all disabilities involving the hips, thoracolumbar spine and sacroiliac spine;

	b) for each diagnosis, whether it is at least as likely as not (50 percent or greater likelihood) that such disability had its onset inservice, to include consideration of the Veteran's in service complaints of hip pain and the May 1993 STR documenting a history of falling injury;

	c) for each diagnosis, whether it is at least as likely as not (50 percent or greater likelihood) that such disability has been caused by service-connected right knee, left knee and/or cervical strain; OR, alternatively, 

	d) for each diagnosis, whether it is at least as likely as not (50 percent or greater likelihood) that such disability has been aggravated by service-connected right knee, left knee and/or cervical strain beyond the normal progress of the disorder.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's lumbar spine disability.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


